EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference, in the Registration Statement (Form S-8 No 333-) pertaining to the Rock-Tenn Company Amended and Restated 2004 Incentive Stock Plan, of our reports dated November 23, 2011, with respect to the consolidated financial statements of Rock-Tenn Company and the effectiveness of internal control over financial reporting of Rock-Tenn Company included in its Annual Report (Form 10-K) for the year ended September 30, 2011, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Atlanta, Georgia August 8, 2012 12
